Case 1:20-cv-05539-AKH Document 6 Filed 09/09/20 Page 1of 3

Case 1:10-cr-00863-AKH Document 233 Filed 09/04/20 Page 1 of 4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
ase 1:20-cv-05539-AKH Documen t6 Filed 09/09/20 Page 2 of 3

Case 1:10-cr-00863-AKH Document 233 Filed 09/04/20 Page 2 of 4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Chior IAG = nn CAIY bz ry AN ye: QL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:10-cr-00863-AKH Document 233 Filed 09/04/20 Page 3 of 4

 

CERTIFICATE OF eayie

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ey. GI ik “OSY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
